UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Re:For the period ended February 18, 2010 [June 30, 2009 and News Release] COMMISSION FILE NUMBER: 000-22216 CANADIAN ZINC CORPORATION Suite 1710 - 650 West Georgia Street Vancouver, British Columbia Canada V6B 4N9 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes¨ Noþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 13g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No þ If ‘Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 1 Amended and Restated Financial Statements (Unaudited) (A Development Stage Company) June 30, Index Balance Sheets Statements of Operations, Comprehensive Income and Deficit Statements of Cash Flows Statements of Shareholders’ Equity Notes to Financial Statements The Company’s auditors have not reviewed these financial statements for the period ended June 30, 2009. 2 CANADIAN ZINC CORPORATIONAmended and Restated (a development stage company) Balance Sheets (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) (in thousands of Canadian dollars) June 30, December 31, 2009 2008 (unaudited) (audited) ASSETS Current Cash and cash equivalents (Note 5) $ 6,944 $ 9,225 Short-term investments (Note 6) 6,038 11,723 Marketable securities (Note 7) 10,984 2,024 Derivative financial instruments (Note 8) 131 - Other receivables and prepaid expenses 63 96 Total Current Assets 24,160 23,068 Tuvatu Gold Project Option (Note 9) 1,811 - Other long-term assets (Note 10) 525 525 Restricted cash (Note 11) 214 214 Resource interests (Note 12) 5,053 5,053 Plant and equipment (Note 14) 568 661 Total Assets $ 32,331 $ 29,521 LIABILITIES Current Accounts payable $ 84 $ 314 Accrued liabilities 98 197 Total Current Liabilities 182 511 Asset retirement obligation (Note 15) 1,200 1,162 Total Liabilities 1,382 1,673 Commitments (Notes 12 and 21) SHAREHOLDERS' EQUITY Share capital (Note 16) 65,583 65,621 Contributed surplus (Note 17) 8,525 8,354 Accumulated other comprehensive income - - Deficit (43,159 ) (46,127 ) Total Shareholders’ Equity 30,949 27,848 Total Liabilities and Shareholders’ Equity $ 32,331 $ 29,521 Subsequent events (Note 22) Approved by the Board of Directors: “John F. Kearney” “Brian A. Atkins, CA” Director Director See accompanying notes to the financial statements. 3 CANADIAN ZINC CORPORATIONAmended and Restated (a development stage company) Statements of Operations, Comprehensive Income and Deficit (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) (in thousands of Canadian dollars except share and per share amounts) Three Months ended Six Months ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Restated (a) Restated (a) Income Investment Income $ 82 $ 218 $ 212 $ 514 Mineral exploration and development costs (Note 13) 656 977 979 1,106 Expenses Depreciation 6 5 11 10 Listing and regulatory fees 23 14 38 33 Management and directors fees 134 140 280 287 Office and general 103 97 191 174 Professional fees 124 29 148 51 Project evaluation 34 10 70 11 Shareholder and investor communications 24 40 72 107 Stock based compensation 72 17 145 185 520 352 955 858 Other income (expenses) Foreign exchange (loss) (41 ) - (41 ) - Derivative instrument (loss) (155 ) - (155 ) - Realized gain on securities 825 - 825 - Unrealized gain (loss) on securities 3,730 (18 ) 4,061 (31 ) 4,359 (18 ) 4,690 (31 ) Net income (loss) for the period 3,265 (1,129 ) 2,968 (1,481 ) Other comprehensive income/(loss) - Comprehensive gain (loss) for the period $ 3,265 $ (1,129 ) $ 2,968 $ (1,481 ) Deficit, beginning of period $ (46,424 ) $ (42,251 ) $ (46,127 ) $ (41,899 ) Net income (loss) 3,265 (1,129 ) 2,968 (1,481 ) Deficit, end of period $ (43,159 ) $ (43,380 ) $ (43,159 ) $ (43,380 ) Income (loss) per share - basic and diluted $ 0.03 $ (0.01 ) $ 0.02 $ (0.01 ) Weighted average number of commonshares outstanding – basic and diluted 118,901,332 120,685,063 118,931,314 120,648,824 (a) See Note 3. See accompanying notes to the financial statements. 4 CANADIAN ZINC CORPORATIONAmended and Restated (a development stage company) Statements of Cash Flows (Prepared in accordance with Canadian generally accepted accounting principles) (Unaudited) (in thousands of Canadian dollars) Three Months Ended Six Months Ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 Restated (a) Restated (a) Operating Activities Net income (loss) for the period $ 3,265 $ (1,129 ) $ 2,968 $ (1,481 ) Reclamation expenditures - (3 ) (93 ) (3 ) Adjustment for items not involving cash: - Accretion and depreciation 67 66 135 133 - Derivative instrument loss 155 - 155 - - (Gain) loss on securities (4,506 ) 18 (4,837 ) 31 - Stock based compensation 72 17 145 185 Change in non-cash working capital items: - other receivables and prepaid expenses 10 913 33 68 - accounts payable and accrued liabilities (7 ) 174 (236 ) (653 ) (944 ) 56 (1,730 ) (1,720 ) Financing Activities Capital stock issued - - - 340 Capital stock repurchased (Note 16) (5 ) - (12 ) - (5 ) - (12 ) 340 Investing Activities Short-term investments 5,099 (5,314 ) 5,685 1,878 Marketable securities sold 2,363 - 2,363 - Marketable securities purchased (6,772 ) - (6,772 ) - Tuvatu Gold Project Option (1,811 ) - (1,811 ) - Restricted cash - (214 ) - (214 ) Plant and equipment (4 ) (29 ) (4 ) (380 ) (1,125 ) (5,557 ) (539 ) 1,284 (Decrease) in cash and cash equivalents (2,074 ) (5,501 ) (2,281 ) (96 ) Cash and cash equivalents, beginning of period 9,018 12,324 9,225 6,919 Cash and cash equivalents, end of period $ 6,944 $ 6,823 $ 6,944 $ 6,823 Supplemental Information: Interest paid $ - $ - $ - $ - Income taxes paid $ - $ - $ - $ - (a) – See Note 3. See accompanying notes to the financial statements. 5 CANADIAN
